DETAILED ACTION
Response to Amendment
This final office action regarding application number 16/442,442, filed June 14, 2019, in response to the applicants arguments and amendments filed on September 7, 2021. Claims 1-12 and 14-17 have been amended. Claims 13 and 19-20 have been cancelled. New claims 21-23 have been added. Claims 1-12, 14-18, and 21-23 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on December 15, 2016. It is noted, however, that applicant has not filed a certified copy of the CN201611157425.9 application as required by 37 CFR 1.55.

Response to Arguments
Applicant’s amendments to the claims and drawings have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed April 7, 2021. Applicant’s amendments to the drawings have been deemed sufficient to overcome the previous objections through the inclusion of amended drawings showing item 17, removing items 39 and 41, the inclusion of item 1710 and the amendment to the specification with 

On page 12 the applicant argues “The suggestion for claim 17 does not appear grammatically correct and therefore has not been adopted.”. To clarify the previous objection the language has been changed in order to clearly show what should be changed in order to avoid an antecedent basis rejection. The objection is maintained. 

On pages 12-13 the applicant argues “The claims recite steps of determining quality of a signal, determining an indication manner, receiving a satellite signal, acquiring a differential signal sent by the base station, and determining that the base station is moved. These steps cannot be practically performed in the mind and are therefore not a mental process.”, the examiner respectfully disagrees. The steps of receiving a satellite signal, and acquiring a differential signal are both considered to be insignificant extra solution activity in the form of data gathering please see MPEP 2106.05(g). The step of determining a quality of a signal is 

On page 14, the applicant argues “Dooley generally relates to a robot floor cleaner which does not use satellite navigation. Dooley mentions at  1[0363] "One embodiment can include but is not limited where a station includes a position signal emitter that enables the robot to automatically learn the physical location of the station and/or allow the robot to automatically recalibrate the physical location of the station if the station is moved from its original point." But, the station of Dooley is not equipped to transmit a differential signal. Furthermore, Dooley simply states that the robot may recalibrate the location of the station if the station is moved but does not state how the robot determines that the location of the station is moved. Therefore, Dooley does not disclose "determining ... according to ... the differential signal ... that the base station is moved" as required by claim 1.”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

On page 16, the applicant argues “But Applicants submit that the contact sensor in Bomber functions to immediately reverse the upward motion of the extendable antenna tower 108 when an overhead obstruction is contacted. See Bomber 1[0049]. That is, the contact sensor in Bomber is about contacting overhead obstruction of the antenna, not determining if the first antenna is obstructed. According, Applicants submit that Bomber does not disclose features regarding the contact sensor as recited in claim 23. Therefore, new claim 23 is patentable.”, the examiner respectfully disagrees. As the applicant admits Bomber is teaching a contact sensor that is usable to detect and overhead obstruction of the antenna when it comes in contact with the sensor, this same sensor could be used in the context of any antenna in order to detect any obstruction that has come in contact with the antenna. 

Claim Objections
Claims 9 and 17 is objected to because of the following informalities: 
Regarding claim 9, claim 9 recites the limitations “a base station configured to send differential information to the mobile station to enable the mobile station to perform positioning according to the differential information”, the claim should be amended to remove these limitations as they are now included in amended claim 1 and therefore redundant.
Regarding claim 17, claim 17 recites the limitations “A mobile station, configured to move and work inside a working region defined on a map, including: a first antenna configured to receive a satellite signal, a first indication module”, claim 17 is dependent .
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “indicating, by using the first indication module” in claims 1, 3-5, 7 and 23; “determining… by using the first indication module” in claim 8, “determining… by using the communications module” in claim 11, “using the communications module” in claim 12, “indicating… by using the second indication module” in claim 15, “indicate by using the second indication module” in claim 16, and “the first indication module to perform indication” in claim 17. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Regarding “indicating, by using the first indication module” in claims 1, 3-5, 7 and 23, the specification recites the structure of “During specific implementation, the first indication module may be implemented by using different assemblies such as a vibration assembly, an indicator lamp, a display screen, a sound assembly, and a communications assembly as required” on page 115. 
Regarding “determining… by using the first indication module” in claim 8, the specification recites the structure of “The description of any process or method in the flowcharts or described herein in other manners may be understood as represents a module, a segment or a part that includes one or more codes of executable instructions used to implement the steps of a customized logic function or process … for example, regarded as a sequenced list of executable instructions for implementing logic functions, and may be specifically implemented in any computer readable medium for use by instruction execution systems, apparatuses or devices (for example, a computer-based system, a system including a processor or another system that may take an instruction from the instruction execution systems, apparatuses or devices and execute the instruction), or for use in combination with these instruction execution systems, apparatuses or devices”  on pages 111-112, the examiner is interpreting this as the indication module including a processor that is capable of determining. 
Regarding “determining… by using the communications module” in claim 11 and 12, the specification recites the structure of “In this embodiment, the communications module 23 includes a radio station and a radio station antenna 25. “ on page 46 and “The description of any process or method in the flowcharts or described herein in other manners may be understood as represents a module, a segment or a part that includes one or more codes of executable instructions used to implement the steps of a customized logic function or process … for example, regarded as a sequenced list of executable instructions for implementing logic functions, and may be specifically implemented in any computer readable medium for use by instruction execution systems, apparatuses or devices (for example, a computer-based system, a system including a processor or another system that may take an instruction from the instruction execution systems, apparatuses or devices and execute the instruction), or for use in combination with these instruction execution systems, apparatuses or devices”  on pages 111-112, the examiner is interpreting this as the indication module including a processor that is capable of determining. 
Regarding, “indicating… by using the second indication module” in claim 15, the specification recites the structure of “In another embodiment of the present invention, the first indication module includes at least one of the following assemblies: an optical assembly, a vibration assembly, an acoustic assembly, and a communications assembly.” on page 27 and “Therefore, in this embodiment, the base station may further determine quality of a signal received by the second antenna and indicate, by using the second indication module, the quality of the signal received by the second antenna. For a specific implementation process, refer to a determination manner for the mobile station” on page 125, while this structure is not explicitly directed towards the “second indication module” the examiner is interpreting the second indication module as including the same structure as the “first indication module”
Regarding “indicate by using the second indication module” in claim 16, the specification recites the structure of “In another embodiment of the present invention, the first indication module includes at least one of the following assemblies: an optical assembly, a vibration assembly, an acoustic assembly, and a communications assembly.” on page 27 and “Therefore, in this embodiment, the base station may further determine quality of a signal received by the second antenna and indicate, by using the second indication module, the quality of the signal received by the second antenna. For a specific implementation process, refer to a determination manner for the mobile station” on page 125, while this structure is not explicitly directed towards the “second indication module” the examiner is interpreting the second indication module as including the same structure as the “first indication module”
Regarding “the first indication module to perform indication” in claim 17, the specification recites the structure of “In another embodiment of the present invention, the first indication module includes at least one of the following assemblies: an optical assembly, a vibration assembly, an acoustic assembly, and a communications assembly.” on page 27. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 14-18, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, claim 1 is a method claim comprising a state detection method for an automatic working system. (thus the claims are to a method Step 1: yes)
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 1 including “determining, by the mobile station, quality of a signal received by the first antenna ; determining, by the mobile station, an indication manner of the first indication module according to the quality of the signal received by the first antenna … determining, by the mobile station … that the base station is moved” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “determining, by the mobile station, quality of a signal received by the first antenna ; determining, by the mobile station, an indication manner of the first indication module according to the quality of the signal received by the first antenna … determining, by the mobile station … that the base station is moved”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. mobile station and indication module). That is, other than reciting “determining, by the mobile station” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “determining, by the mobile station” language, “determining, by the mobile station, quality of a signal received by the first antenna ; determining, by the mobile station, an indication manner of the first indication module according to the quality of the signal received by the first antenna … determining, by the mobile station … that the base station is moved” in the context of this claim encompasses the user manually examining a signal, determining a quality aspect, and choosing an indication method and additionally examining differential information in order to determine if a base station has moved. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a mobile station, an indication module. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “determining, by the mobile station” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally the steps of receiving a satellite signal, and acquiring a differential signal are considered to be insignificant extra solution activity in the form of data gathering (See MPEP 2106.05(g)). Claim 1 is not patent eligible. 

Regarding dependent claims 2-12, 14-16, and 22
Under Step 1:
Claims 2-12, 14-18, and 22 are to a method comprising the steps of “determining … the quality of a signal” (Claim 2), “indicating by using the first indication module” (Claim 3), “determines according to an ouput value” and “indicating, by using the first indication module” indicating, by the mobile station ” (Claim 5), “determining, by the mobile station according to an output” (Claim 6), “indicating, by the mobile station” (Claim 7), “determining a display manner, determining a vibration manner, determining voice content, determining content sent” (Claim 8), “a base station configured to send differential information” and “determining that the any position is suitable” (Claim 9), “marking, by the mobile station according to the quality of the signal … map information” (Claim 10),  “determining, by the mobile station, a working state” (Claim 11), “sending the working state” (Claim 12), “calculating … a calculated position” “determining … a stationary state” “determining whether the calculated position … is consistent” and “determining the base station is moved” (Claim 14), “indicating … quality of a signal” (Claim 15), “indicate … base station has moved” (Claim 16), “locating … the self-moving deviceby using the precise positioning data” (Claim 22) (thus the claims are to an method, Step 1: yes).
Under Step 2A – Prong 1:
Claims 2-12, 14-18, and 22 depend on claim 1 and recite the limitations of “determining … the quality of a signal” (Claim 2), “indicating by using the first indication module” (Claim 3), “determines according to an ouput value” and “indicating, by using the first indication module” (Claim 4), “indicating, by the mobile station ” (Claim 5), “determining, by the mobile station according to an output” (Claim 6), “indicating, by the mobile station” (Claim 7), “determining a display manner, determining a vibration manner, determining voice content, determining content sent” (Claim 8), “a base station configured to send differential information” and “determining that the any position is suitable” (Claim 9), “marking, by the mobile station according to the quality of the signal … map information” (Claim 10),  “determining, by the mobile station, a working state” (Claim 11), “sending the working state” (Claim 12), “receiving … a satellite signal” “acquiring … a differential signal” and “determining … the base station is moved” (Claim 13), “calculating … a calculated position” “determining … a stationary state” “determining whether the calculated position … is consistent” and “determining the base station is moved” (Claim 14), “indicating … quality of a signal” (Claim 15), “indicate … base station has moved” (Claim 16), These claims recite an abstract idea which is directed to mental process. 
Under Step 2A – Prong 2:
This judicial exception is not integrated into a practical application, although the claims recite additional elements in the form of sensors, a handle, a battery, and a base station, none of these elements integrate the abstract idea into a practical application. 
Under Step 2B:
Step 2B, the claims 2-12, 14-18, and 22 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent claims 2-12, 14-18, and 22 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-12, 14-18, and 22are not patent eligible.

Regarding dependent claims 17-18, claim 17 contains the further limitation of a “a mobile station, configured to move and work inside a working region” that if included in 

Regarding claim 21, claim 21 contains the further limitation of “in response to the presence of the positioning fault, controlling the self-moving device to stop“ that if included in independent claim 1 would satisfy the requirements of 35 USC 101, however currently claim 21 is dependent on claim 1 and is rejected by virtue of that dependency. 

Regarding claim 23, claim 23 is a method claim comprising a state detection method for an automatic working system. (thus the claims are to an method Step 1: yes)
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 1 including “determining, by the mobile station, quality of a signal received by the first antenna ; determining, by the mobile station, an indication manner of the first indication module according to the quality of the signal received by the first antenna … determines, according to an output value of the first contact sensor, that the first antenna is obstructed” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
“determining, by the mobile station, quality of a signal received by the first antenna ; determining, by the mobile station, an indication manner of the first indication module according to the quality of the signal received by the first antenna … determines, according to an output value of the first contact sensor, that the first antenna is obstructed”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. mobile station and indication module). That is, other than reciting “determining, by the mobile station” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “determining, by the mobile station” language, “determining, by the mobile station, quality of a signal received by the first antenna ; determining, by the mobile station, an indication manner of the first indication module according to the quality of the signal received by the first antenna … determines, according to an output value of the first contact sensor, that the first antenna is obstructed”  in the context of this claim encompasses the user manually examining a signal, determining a quality aspect, and choosing an indication method and additionally determining if the antenna is obstructed based on a signal. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a mobile station, an indication module. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “determining, by the mobile station” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally the steps of receiving a satellite signal, acquiring a differential signal, and receiving an output value from a sensor are considered to be insignificant extra solution activity in the form of data gathering (See MPEP 2106.05(g)). Claim 23 is not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 8-12, 14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balutis (US 20160165795) in view of Carter (WO 2016144709) further in view of Dooley (US 20090281661).

Regarding claim 1, Balutis teaches a state detection method for an automatic working system
the automatic working system including (Paragraph [0004], "In some implementations of this disclosure, a robot lawnmower system includes: a plurality of beacons positioned with respect to an area to be mowed; a robot lawnmower comprising:", here the automatic working system is a robotic lawnmower system)
"The robot lawnmower comprises a global positioning system (GPS) receiver, and the controller is configured to move the robot lawnmower to the first and second reference points within the area", here the mobile station is interpreted to be the robotic lawnmower)
the mobile station including a first antenna configured to receive a satellite signal (Paragraph [0005] "The robot lawnmower comprises a global positioning system (GPS) receiver, and the controller is configured to move the robot lawnmower to the first and second reference points within the area", here the first antenna is interpreted to be analogous to a GPS receiver)
a first indication module (Paragraph [0025], "via operator feedback unit 502 such as a display on a mobile device or a display integrated in a handle 116", here the operator feedback unit is interpreted to be an indication module)
determining, by the mobile station, an indication manner of the first indication module according to the quality of the signal received by the first antenna (Paragraph [0026], “As previously described, the robot lawnmower 10 may alert the operator via the operator feedback unit 502 by any appropriate feedback mechanism, e.g., a visual signal on a display, an audible signal through a speaker, an olfactory feedback signal, and/or a tactile signal, such a vibration from a vibrational unit of the operator feedback unit 502.”, here the system may determine from a variety of indication manners an indication to send to the operator)
receiving, by the mobile station, a satellite signal by using the first antenna (Paragraph [0005] "The robot lawnmower comprises a global positioning system (GPS) receiver, and the controller is configured to move the robot lawnmower to the first and second reference points within the area", here the first antenna is interpreted to be analogous to a GPS receiver)
and indicating, by using the first indication module, that the base station is moved (Paragraph [0026], “As previously described, the robot lawnmower 10 may alert the operator via the operator feedback unit 502 by any appropriate feedback mechanism, e.g., a visual signal on a display, an audible signal through a speaker, an olfactory feedback signal, and/or a tactile signal, such a vibration from a vibrational unit of the operator feedback unit 502.”, here Balutis is configured to provide indications via the indication module of various states and information to the operator which could include the base station being moved or an antenna being blocked).
Balutis does not teach a base station configured to send differential information to enable positioning and determining the quality of a signal received by the antenna.
Carter teaches techniques for locating movable objects using global satellite navigation systems including
a base station configured to send differential information to the mobile station (here differential information is interpreted according to Page 24 of the specification as information that enables the mobile station to perform positioning) (Paragraph [0005], "In one implementation, a mobile station attached to or included in a movable object can communicate bidirectionally with a fixed base station to determine a location of the movable object.", the mobile station is able to perform positioning based communications with a base station)
to enable the mobile station to perform positioning according to the differential information (Paragraph [0004], "The mobile station can receive from the base station a set of GNSS satellites that are visible to the mobile station. The mobile station can acquire satellite timing information from GNSS signals from the set of satellites and communicate minimally-processed satellite timing information to the base station.", the mobile station is able to perform positioning based on the differential information sent from the base station).
wherein the state detection method including determining, by the mobile station, quality of a signal received by the first antenna (Paragraph [0076], "A determination of the quality of the received signal may be based in part on one or more attributes associated with the despread signal", here the system is determining that the quality of the signals received)
acquiring, by the mobile station, a differential signal sent by the base station (Paragraph [0004], "The mobile station can receive from the base station a set of GNSS satellites that are visible to the mobile station.", here the mobile station has acquired the signal from the base station to receive satellite information)
Balutis and Carter are analogous art as they are both related generally to the locating and moving of remote systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the signal quality determination method of Carter in the automatic working system of Balutis to improve the location finding of the system and to reduce the energy consumption of the mobile unit (Balutis, Paragraph [0005], “The base station can determine the position of the mobile station and communicate the position back to the mobile station … energy consumption of the mobile station (which may be powered by a battery) is reduced.”).

Dooley teaches a cleaning system including a mobile station and a base station and
And determining, by the mobile station according to the state of the mobile station, the differential signal, and the satellite signal, that the base station is moved (Paragraph [0363], "One embodiment can include but is not limited where a station includes a position signal emitter that enables the robot to automatically learn the physical location of the station and/or allow the robot to automatically recalibrate the physical location of the station if the station is moved from its original point.", here the system is determining that the base station is moved according to the differential information from the base station)
Balutis, Carter, and Dooley are all analogous are as they are all to do with mobile work systems including a mobile unit and a base station.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the base station location determination system described in Dooley in the automatic working system and techniques for locating mobile platforms of Balutis and Carter to improve the efficiency of the system by allowing it to recalibrate the location of the docking station and develop optimized routes(Dooley, Paragraph [0127], “the docking station may include a secondary navigation beacon, which may be located on a front part of a top section of the docking station 110 to provide a directional signal for helping the robot locate, align with and/or drive into the docking station.”)(Paragraph [0363], “where the robot may or may not engage path planning techniques to develop optimized routes to one or more base stations… automatically recalibrate the physical location of the station if the station is moved from its original point.”).

Regarding claim 2, Balutis, Carter and Dooley teach the state detection method as discussed above in claim 1, Balutis does not teach determining quality or parameters of received satellite signals, Carter further teaches
wherein the determining, by the mobile station, the quality of a signal received by the first antenna includes: determining, by the mobile station according to a parameter of a satellite signal received by the first antenna (Paragraph [0076], "A determination of the quality of the received signal may be based in part on one or more attributes associated with the despread signal", here the system is determining the quality of a signal according to parameters of the signals)
where the parameter of the satellite signal includes a quantity of satellite signals (Paragraph [0075], "the acquired signal starting from the code used by the first satellite in the ranked list, proceed down the list, and stop after obtaining good-quality signals from the minimum number of satellites needed for position", here the system is determining according to the number of signals)
and a signal to noise ratio of each satellite signal (Paragraph [0069], " Although position can be determined based on signals from as few as four GNSS satellites (assuming the mobile clock is not synchronized to the satellite clocks) and as few as three GNSS satellites (assuming the mobile clock is sufficiently synchronized to the satellite clocks), the set can include more than three or four satellites to provide alternatives in case not all of the minimum number of satellites are visible from the mobile station or produce signals with high received SNR at the mobile station. ", here the SNR is a signal to noise ratio)
Balutis and Carter are analogous art as they are both related generally to the locating and moving of remote systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the signal quality and parameter determination method of Carter in the automatic working system of Balutis to improve the location finding of the system and to reduce the energy consumption of the mobile unit (Balutis, Paragraph [0005], “The base station can determine the position of the mobile station and communicate the position back to the mobile station … energy consumption of the mobile station (which may be powered by a battery) is reduced.”).

Regarding claim 8, Balutis, Carter and Dooley teach the state detection method as discussed above in claim 1, Balutis further teaches
wherein the determining an indication manner of the first indication module includes: (Paragraph [0026], “As previously described, the robot lawnmower 10 may alert the operator via the operator feedback unit 502 by any appropriate feedback mechanism, e.g., a visual signal on a display, an audible signal through a speaker, an olfactory feedback signal, and/or a tactile signal, such a vibration from a vibrational unit of the operator feedback unit 502.”, here the system is determining one of the appropriate feedback mechanisms to alert the operator)
“As previously described, the robot lawnmower 10 may alert the operator  …  a visual signal on a display”)
determining a vibration manner of the first indication module (Paragraph [0026], “As previously described, the robot lawnmower 10 may alert the operator via … a tactile signal, such a vibration from a vibrational unit of the operator feedback unit 502.”)
determining voice content of the first indication module or (Paragraph [0026], “As previously described, the robot lawnmower 10 may alert the operator via … an audible signal through a speaker”, here an audible signal is interpreted to include voice content)
determining content sent to a terminal by using the first indication module (Paragraph [0026], “As previously described, the robot lawnmower 10 may alert the operator via the operator feedback unit 502”, here the system is determining content to send to a terminal in the form of operator feedback unit)

Regarding claim 9, Balutis, Carter and Dooley teach the state detection method as discussed above in claim 1, Balutis further teaches
wherein the automatic working system further includes: a charging station (Paragraph [0020], "In some examples, the dock 12 includes a charging system for changing the power source 106 housed by the robot body 100.")
and a base station (Paragraph [0020], "The robot lawnmower 10 may be docked at a base station or dock 12.")

Carter teaches techniques for locating movable objects using global satellite navigation systems which are
configured to send differential information to the mobile station (here differential information is interpreted according to Page 24 of the specification as information that enables the mobile station to perform positioning) (Paragraph [0005], "In one implementation, a mobile station attached to or included in a movable object can communicate bidirectionally with a fixed base station to determine a location of the movable object.", the mobile station is able to perform positioning based communications with a base station)
to enable the mobile station to perform positioning according to the differential information; and the state detection method further includes: (Paragraph [0004], "The mobile station can receive from the base station a set of GNSS satellites that are visible to the mobile station. The mobile station can acquire satellite timing information from GNSS signals from the set of satellites and communicate minimally-processed satellite timing information to the base station.", the mobile station is able to perform positioning based on the differential information sent from the base station)
when the mobile station determines that the quality of the signal on the first antenna satisfies a preset condition at any position (Paragraph [0076], "A determination of the quality of the received signal may be based in part on one or more attributes associated with the despread signal. The criteria for a good- quality signal may depend on many factors, such as performance of the mobile station's GNSS receiver, availability of external aiding information (e.g., up-to-date ionospheric models), desired or required level of precision for the position estimates, sources and nature of GNSS signal distortion (e.g., wideband versus narrow-band interference), etc.”, here the system is determining the quality of the satellite signal based on a number of potential preset conditions)
determining that the any position is suitable for fixing the charging station or the base station (Paragraph [0045], "For example, installation of the base station and its GNSS antenna generally positions the antenna such that the antenna has unobstructed lines of sight to all or almost all (e.g., four or more) GNSS satellites above the horizon.", here the installation position is being determined based on the unobstructed view to multiple satellites thus improving signal quality)
Balutis and Carter are analogous art as they are both related generally to the locating and moving of remote systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include transmission of differential information and positioning method of Carter in the automatic working system of Balutis to improve the location finding of the system and to reduce the energy consumption of the mobile unit (Balutis, Paragraph [0005], “The base station can determine the position of the mobile station and communicate the position back to the mobile station … energy consumption of the mobile station (which may be powered by a battery) is reduced.”).

Regarding claim 10, Balutis, Carter and Dooley teach the state detection method as discussed above in claim 1, Balutis further teaches 
"For example, when the robot lawnmower 10 starts collecting the mapping data at the location of the docking station 12, the robot lawnmower 10 uses the location system 152 to obtain the first geographic reference coordinates (e.g., latitude and longitude coordinates). Then, after the robot lawnmower 10 moves to another location in the area that is at least a certain distance from the docking station 12, the robot lawnmower 10 uses the location system 152 to obtain additional geographic reference coordinates. This process can be repeated to obtain any number of additional geographic reference coordinates. The robot lawnmower 10 sends the mapping data and the geographic reference coordinates to the mobile device 502.", here the mobile station is taking a series of positions and storing them in the memory as a virtual map of the work area)
marking, by the mobile station according to the quality of the signal received by the first antenna at any position, map information of the any position determined by the mobile station (Paragraph [0089], "The robot lawnmower 10 can identify places where position estimates from the localization system are less confident. The mapping system can suggest placing a beacon near these places of lower confidence. Suggested locations can also be based on the beacon location map by analyzing long gaps in distance between beacons or beacons that are only able to communicate with a couple beacons because of occlusions.", here the system is marking on a map areas with low signal quality with the beacons)
Balutis does not teach determining the quality of a signal received by a mobile antenna.
Carter teaches techniques for locating movable objects using global satellite navigation systems which include
A determination of the quality of the received signal may be based in part on one or more attributes associated with the despread signal", here the system is determining that the quality of the signals received)

Regarding claim 11, Balutis, Carter and Dooley teach the state detection method as discussed above in claim 1, Balutis further teaches
wherein the mobile station further includes a communication module; and the state detection method further includes: (Paragraph [0020], "A computing device, e.g., a wireless operator feedback unit 502, sends a signal to an emitter/receiver 151 on the robot lawnmower 10 that is in communication with a controller 150.", here the emitter/receiver is being interpreted as a communication module)
Balutis does not teach determining a working state of the communications module based on the state of a signal.
Carter teaches techniques for locating movable objects using global satellite navigation systems 
according to a state of a signal aquired by the communications module at a current position and/or time (Paragraph [0088], “A low-energy GNSS mobile system can implement an autonomous mode for use when a mobile station does not have contact with a base station. A mobile station may lose contact with a base station for a variety of reasons, for example, a temporary communication path blockage, a temporary base station outage, or the stations being out of range of communication”, here the system has determined that the signal is absent and there is no signal state)
determining a working state of a peer end in communication connection with the mobile station by using the communication module (Paragraph [0088], “A low-energy GNSS mobile system can implement an autonomous mode for use when a mobile station does not have contact with a base station. A mobile station may lose contact with a base station for a variety of reasons, for example, a temporary communication path blockage, a temporary base station outage, or the stations being out of range of communication”, here the system has determined that the peer end in communication is no longer working properly to send an updated location and is entering an autonomous mode)
Balutis and Carter are analogous art as they are both related generally to the locating and moving of remote systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determination of a working state of a peer in communication with the mobile system of Carter in the automatic working system of Balutis to improve the location finding of the system and to reduce the energy consumption of the mobile unit (Balutis, Paragraph [0005], “The base station can determine the position of the mobile station and communicate the position back to the mobile station … energy consumption of the mobile station (which may be powered by a battery) is reduced.”).

Regarding claim 12, Balutis, Carter and Dooley teach the state detection method as discussed above in claim 11, Balutis further teaches
"A computing device, e.g., a wireless operator feedback unit 502, sends a signal to an emitter/receiver 151 on the robot lawnmower 10 that is in communication with a controller 150.", here a terminal is interpreted to be the operator feedback unit)
sending the working state of the mobile station at the current position to the terminal (Paragraph [0008], "The operations can include: receiving tracking data from the robot lawnmower while the robot lawnmower is mowing the area; and displaying, on the map, a graphic overlay indicating progress of the robot lawnmower.", here the system is sending the current working state of the mower to the terminal display interface).

Regarding claim 14, Balutis, Carter and Dooley teach the state detection method as discussed above in claim 1, Balutis does not teach the mobile station includes a displacement sensor or determining whether the mobile station is in a stationary state. 
Carter teaches techniques for locating movable objects using global satellite navigation systems
wherein the mobile station further includes a first displacement sensor (Paragraph [0056], "One or more non-GNSS sensors (e.g., accelerometers, magnetometers, inertial measurement units (IMUs), gyroscopes, magnetic heading sensors, compasses, wheel rotation sensors, pedometers, gait sensors, optical sensors, VLF sensors, EAS sensors, RFID sensors, RF sensors, ultrasonic sensors, etc.)", here a plurality of the sensors listed by the system could be used as a displacement sensor)
"In a 22nd aspect, the system of aspect 21, wherein the mobile station is configured to: acquire the navigation signal from the pseudolite; determine a pseudolite chip transition time associated with the navigation signal; and communicate, to the base station over the RF link, the pseudolite chip transition time. [0171] In a 23rd aspect, the system of aspect 22, wherein the base station is configured to determine the updated position of the mobile station based at least in part on the pseudolite chip transition time.", Here the system is receiving a differential signal from the psudeolite and using that to calculate its position at the current moment)
determining, by the mobile station according to an output value of the first displacement sensor, whether the mobile station is in a stationary state (Paragraph [0056], "One or more non-GNSS sensors (e.g., accelerometers, magnetometers, inertial measurement units (IMUs), gyroscopes, magnetic heading sensors, compasses, wheel rotation sensors, pedometers, gait sensors, optical sensors, VLF sensors, EAS sensors, RFID sensors, RF sensors, ultrasonic sensors, etc.) can be included in the mobile station and used by the position sensor at least partly to estimate position (e.g., via a dead reckoning algorithm).", here one or more of the available sensors such as IMU or wheel rotation sensors are capable of detecting if the mobile unit is in a stationary state)
if the mobile station is in a stationary state, determining whether the calculated position at the current moment is consistent with a calculated position at a previous moment (Paragraph [0063], "In some implementations, an inertial system may be reset and have its accumulated error cleared through adopting an estimated position by a non-GNSS sensor (e.g. an RF sensor for detecting short-range signals from a transmitter at a portal at a known location) or from the GNSS system as a new initial position. Accordingly, position drift errors in a dead reckoning estimate can be reduced so that the mobile station 160 continually has a reasonably accurate estimate of its position.", here the system is stopping at a known location to compare the inertial system measurement/calculated position at a previous moment with the GNSS system measurement/calculated position at the current moment therefore confirming its location at a stationary position)
Balutis and Carter are analogous art as they are both related generally to the locating and moving of remote systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include displacement sensor and determining a stationary state of the mobile unit of Carter in the automatic working system of Balutis to improve the location finding of the system and to reduce the energy consumption of the mobile unit (Balutis, Paragraph [0005], “The base station can determine the position of the mobile station and communicate the position back to the mobile station … energy consumption of the mobile station (which may be powered by a battery) is reduced.”).

Regarding claim 17, Balutis, Carter and Dooley teach the state detection method as discussed above in claim 1, Balutis further teaches
a mobile station configured to move and work inside a working region defined on a map, wherein including: (Paragraph [0005], "The robot lawnmower comprises a global positioning system (GPS) receiver, and the controller is configured to move the robot lawnmower to the first and second reference points within the area", here the mobile station is interpreted to be the robotic lawnmower)
a first antenna configured to receive a satellite signal (Paragraph [0005] "The robot lawnmower comprises a global positioning system (GPS) receiver, and the controller is configured to move the robot lawnmower to the first and second reference points within the area", here the first antenna is interpreted to be analogous to a GPS receiver)
a first indication module (Paragraph [0025], "via operator feedback unit 502 such as a display on a mobile device or a display integrated in a handle 116", here the operator feedback unit is interpreted to be an indication module)
a first memory, a first processor, and a computer program that is stored in the first memory and can be executed by the processor (Paragraph [0004], "one or more computer readable mediums storing instructions that, when executed by a system of one or more computing devices, cause the system to perform operations”, here the computer readable medium is interpreted to be a memory and the system is interpreted to be a processor)
where the first antenna is configured to acquire a the satellite signal (Paragraph [0005], "The robot lawnmower comprises a global positioning system (GPS) receiver, and the controller is configured to move the robot lawnmower to the first and second reference points within the area", here the first antenna is interpreted to be analogous to a GPS receiver configured to acquire a signal)
and the first processor is configured to invoke and execute the computer program stored in the first memory (Paragraph [0004], "one or more computer readable mediums storing instructions that, when executed by a system of one or more computing devices, cause the system to perform operations”, here the computer readable medium is interpreted to be a memory and the system is interpreted to be a processor)
to control the first indication module to perform indication, thereby implementing the state detection method according to claim 1 (Paragraph [0026], “As previously described, the robot lawnmower 10 may alert the operator via the operator feedback unit 502 by any appropriate feedback mechanism, e.g., a visual signal on a display, an audible signal through a speaker, an olfactory feedback signal, and/or a tactile signal, such a vibration from a vibrational unit of the operator feedback unit 502.”, here the operator feedback unit is interpreted to by an indication module).

Regarding claim 18, Balutis, Carter and Dooley teach the state detection method as discussed above in claim 17, Balutis further teaches
an energy source module (Paragraph [0019], "The robot body 100 supports a power source 106 (e.g., a battery) for powering any electrical components of the robot lawnmower 10, including the drive system 400.", here the energy source module is interpreted to be a battery)
	a communication module (Paragraph [0020], "A computing device, e.g., a wireless operator feedback unit 502, sends a signal to an emitter/receiver 151 on the robot lawnmower 10 that is in communication with a controller 150.", here the emitter/receiver is being interpreted as a communication module).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balutis (US 20160165795) in view of Carter (WO 2016144709) further in view of Dooley (US 20090281661) further in view of Liu (US 20100315288).

Regarding claim 3, Balutis, Carter and Dooley teach the state detection method as discussed above in claim 1, Balutis further teaches
indicating, by using the first indication module that the attitude of the first antenna is incorrect (Paragraph [0026], “As previously described, the robot lawnmower 10 may alert the operator via the operator feedback unit 502 by any appropriate feedback mechanism, e.g., a visual signal on a display, an audible signal through a speaker, an olfactory feedback signal, and/or a tactile signal, such a vibration from a vibrational unit of the operator feedback unit 502.”, here Balutis is configured to provide indications via the indication module of various states and information to the operator which could include an incorrect antenna position)
The combination of Balutis, Carter and Dooley does not teach an antenna attitude sensor included in the system.
Liu teaches a tracking arrangement for a communications system on a mobile platform
wherein the mobile station further includes an attitude sensor disposed on the first antenna (Paragraph [0014], "An attitude reference sensor 36 can be used to provide azimuth and elevation data for the antenna assembly 12.")
and the state detection method further includes: when the mobile station determines, according to an output of the attitude sensor, that a current altitude of the first antenna is abnormal(Paragraph [0004], "An attitude control assembly is configured to estimate a misalignment of the antenna from at least the determined signal strength, an orientation of the antenna at a previous time, an estimated signal strength at the previous time, and an estimated change in the signal strength.", here the attitude control assembly is using the attitude sensor to estimate a misalignment of the antenna which is interpreted to be abnormal)
Balutis, Carter, Dooley and Liu are all analogous as they are all generally related to mobile platforms and the tracking and antenna arrangements that they include.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include attitude sensor and detection system in Liu in the automatic working system  and techniques for locating mobile platforms of Balutis, Carter, and Dooley to improve the locational accuracy of the system and minimize the misalignment of the antenna (Liu, Paragraph [0005], “An attitude control element is configured to provide instructions to an antenna assembly as to adjust the orientation of the peak of the antenna pattern according to the estimated current misalignment of the antenna.”).

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balutis (US 20160165795) in view of Carter (WO 2016144709) further in view of Dooley (US 20090281661) and further in view of Bomber (US 20080024306).

Regarding claim 4, Balutis, Carter and Dooley teach the state detection method as discussed above in claim 1, Balutis further teaches
indicating, by using the first indication module that the first antenna is obstructed (Paragraph [0026], “As previously described, the robot lawnmower 10 may alert the operator via the operator feedback unit 502 by any appropriate feedback mechanism, e.g., a visual signal on a display, an audible signal through a speaker, an olfactory feedback signal, and/or a tactile signal, such a vibration from a vibrational unit of the operator feedback unit 502.”, here Balutis is configured to provide indications via the indication module of various states and information to the operator which could include an antenna being obstructed)
The combination of Balutis, Carter, and Dooley does not teach an antenna comprising a contact sensor for detecting an obstruction.
Bomber teaches a mobile system comprising an antenna 
wherein the mobile station further includes a first contact sensor disposed on a receiving surface of the first antenna (Paragraph [0049], “In an embodiment, a contact sensor 116 is located at the top of the extendable antenna tower 108 and functions to immediately reverse the upward motion of the extendable antenna tower 108 when an overhead obstruction is contacted.”)
and the state detection method further includes: when the mobile station determines, according to an output value of the first contact sensor that the first antenna is obstructed (Paragraph [0049], “In an embodiment, a contact sensor 116 is located at the top of the extendable antenna tower 108 and functions to immediately reverse the upward motion of the extendable antenna tower 108 when an overhead obstruction is contacted.”, here the system is determining that there is an overhead obstruction that is blocking the antenna via the contact sensor)
Balutis, Carter, Dooley and Bomber are all analogous are as they are all related generally to mobile systems comprising movable antennas.
“The mobile readpoint unit 106 may further include various safety features or elements … a contact sensor 116 is located at the top of the extendable antenna tower 108 and functions to immediately reverse the upward motion of the extendable antenna tower 108 when an overhead obstruction is contacted.”).

Regarding claim 5, Balutis, Carter and Dooley teach the state detection method as discussed above in claim 1, Balutis further teaches
indicating, by the mobile station using the first indication module, whether an attitude of holding the handle portion by the user is correct (Paragraph [0026], “As previously described, the robot lawnmower 10 may alert the operator via the operator feedback unit 502 by any appropriate feedback mechanism, e.g., a visual signal on a display, an audible signal through a speaker, an olfactory feedback signal, and/or a tactile signal, such a vibration from a vibrational unit of the operator feedback unit 502.”, here Balutis is configured to provide indications via the indication module of various states and information to the operator which could include whether an attitude is correct)
The combination of Balutis, Carter, and Dooley does not teach a mobile station where there is a handle portion configured to assist in adjusting the antenna.

wherein the mobile station further includes a handle portion configured to assist a user in keeping the first antenna in a correct attitude (Paragraph [0051], "In one embodiment, as illustrated in FIG. 6, a curved handle 602 attached to the extendable antenna tower 108 can be used to manually rotate the extendable antenna tower", here the system includes a curved handle that could be used to manually assist a user in adjusting and keeping an attitude)
Balutis, Carter, Dooley and Bomber are all analogous are as they are all related generally to mobile systems comprising movable antennas.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include antenna handle described in Bomber in the automatic working system and techniques for locating mobile platforms of Balutis, Carter, and Dooley to improve the handling and maneuverability of the use of the mobile system and improve the user experience (Bomber, Paragraph [0010], “The fixed antennas are mounted on the cart and can be up to 7 feet in length, which still causes problems with overall weight and maneuverability … Even with such unwieldy antennas, these carts still may have limited read ranges.”).

Claims 7, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balutis (US 20160165795) in view of Carter (WO 2016144709) further in view of Dooley (US 20090281661) and further in view of Gilpatrick (US 20120260617).

Regarding claim 7, Balutis, Carter and Dooley teach the state detection method as discussed above in claim 1, Balutis further teaches
wherein the mobile station further includes an energy source module; and the state detection method further includes: (Paragraph [0019], "The robot body 100 supports a power source 106 (e.g., a battery) for powering any electrical components of the robot lawnmower 10, including the drive system 400.", here the energy source module is interpreted to be a battery)
Balutis does not explicitly teach reading or displaying the remaining power of the energy source module.
Gilpatrick teaches a charging station for a mobile work platform in the form of a lawnmower
indication, by the mobile station by using the first indication module, remaining power of the energy source module (Paragraph [0038], "Other information displayed may include the projected time remaining for charging, or the percentage of the battery of the lawn mower currently charged.")
Balutis, Carter, Dooley, and Gilpatrick are all analogous are as they are all to do with mobile work systems including a mobile unit and a base station.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wireless charging and battery display technique in Bomber in the automatic working system and techniques for locating mobile platforms of Balutis, Carter, and Dooley to improve the safety and usability of the system (Gilpatrick, Paragraph [0003], “lawn mower typically relies upon an operator to plug in the lawn mower after use to charge the battery for the next use of the lawn mower… This process may be complicated by water or wet debris near the receiving port, such as moist grass clippings. The resulting assembly may include loose or dangling power cords during charging. Subsequent to charging, the process for cleaning up may require removal of the power cord from the lawn mower, winding and storing of the power cord.”).

Regarding claim 15, Balutis, Carter and Dooley teach the state detection method as discussed above in claim 1, Balutis further teaches
the base station includes a second antenna configured to receive a satellite signal (Balutis, Paragraph [0006], “the docking station comprises a second GPS receiver”)
and the state detection method further includes: indicating quality of a signal received by the second antenna (Paragraph [0026], “As previously described, the robot lawnmower 10 may alert the operator via the operator feedback unit 502 by any appropriate feedback mechanism, e.g., a visual signal on a display, an audible signal through a speaker, an olfactory feedback signal, and/or a tactile signal, such a vibration from a vibrational unit of the operator feedback unit 502.”, here Balutis is configured to provide indications via the indication module of various states and information to the operator which could include the signal quality of the second antenna)
Balutis does not teach a base station configured to send differential information for positioning.
Carter teaches techniques for locating movable objects using global satellite navigation systems 
"In one implementation, a mobile station attached to or included in a movable object can communicate bidirectionally with a fixed base station to determine a location of the movable object.", the mobile station is able to perform positioning based communications with a base station)
to enable the mobile station to perform positioning according to the differential information (Paragraph [0004], "The mobile station can receive from the base station a set of GNSS satellites that are visible to the mobile station. The mobile station can acquire satellite timing information from GNSS signals from the set of satellites and communicate minimally-processed satellite timing information to the base station.", the mobile station is able to perform positioning based on the differential information sent from the base station).
However neither Balutis nor Carter teach a charging station with a second indication module.
Gilpatrick teaches a charging station for a mobile work platform in the form of a lawnmower with 
a second indication module (Paragraph [0038], "In other contemplated embodiments, the display may be coupled to the charging station, elsewhere, or in combinations of locations.", here both the mobile platform itself and the charging station can be equipped with indication modules).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wireless charging and battery display technique in Gilpatrick in the automatic working system and techniques for locating mobile platforms of Balutis, Carter, and Dooley to improve the safety and usability of the system (Gilpatrick, Paragraph [0003], “lawn mower typically relies upon an operator to plug in the lawn mower after use to charge the battery for the next use of the lawn mower… This process may be complicated by water or wet debris near the receiving port, such as moist grass clippings. The resulting assembly may include loose or dangling power cords during charging. Subsequent to charging, the process for cleaning up may require removal of the power cord from the lawn mower, winding and storing of the power cord.”).

Regarding claim 16, Balutis, Carter and Dooley teach the state detection method as discussed above in claim 15, Balutis further teaches
wherein the state detection method further includes: when the base station determines that the base station is moved, indicate by using the second indication module, that the base station is moved (Paragraph [0026], “As previously described, the robot lawnmower 10 may alert the operator via the operator feedback unit 502 by any appropriate feedback mechanism, e.g., a visual signal on a display, an audible signal through a speaker, an olfactory feedback signal, and/or a tactile signal, such a vibration from a vibrational unit of the operator feedback unit 502.”, here the system capable of indicating that the base station is moved by selecting from a variety of indication manners an indication to send to the operator).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balutis (US 20160165795) in view of Carter (WO 2016144709) further in view of Dooley (US 20090281661) further in view of Bomber (US 20080024306) further in view of Wakasugi (US 20170250465) and further in view of Liu (US 20100315288).

Regarding claim 6, Balutis, Carter and Dooley teach the state detection method as discussed above in claim 5, the combination of Balutis, Carter and Dooley do not teach a second contact sensor on a handle portion.
Wakasugi teaches a wireless communication module comprising an antenna mounted to a vehicle 
wherein the mobile station further includes a second contact sensor disposed at the handle portion (Paragraph [0030], "The antenna module is used as an antenna of a wireless device mounted on a vehicle. Preferably, the antenna module has a function of a contact sensor in addition to a function of the antenna. In a first embodiment and a second embodiment to be described below, an example of the antenna module having functions of the antenna and the contact sensor is described.", here the vehicle/mobile station includes a handle portion with an antenna and a contact sensor)
However Wakasugi does not teach an attitude sensor or determining if the attitude of an antenna is correct.

and before indicating whether an attitude of holding the handle portion by the user is correct the method further includes determining, by the mobile station according to an output value of the second contact sensor whether the attitude of the antenna is correct, when the handle is held by a user (Paragraph [0004], "An attitude control assembly is configured to estimate a misalignment of the antenna from at least the determined signal strength, an orientation of the antenna at a previous time, an estimated signal strength at the previous time, and an estimated change in the signal strength.", here Liu is using the attitude sensor to estimate a misalignment of the antenna and determining if the attitude is correct).
Balutis, Carter, Dooley, Bomber, Wakasugi, and Liu are all analogous art as they are all generally related to antennas attached to mobile systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the contact sensor described in Wakasugi with the attitude sensor and automatic working system with techniques for locating mobile platforms of Balutis, Carter, and Dooley to improve the usability of the system by detecting when a human being is moving the antenna and providing information to that user to enable them to make proper adjustments to improve the accuracy of the antenna.(Wakasugi, Paragraph [0127], “The contact sensor constitutes another element in the entry system. The contact sensor detects whether or not a human body (including a portion of the human body or objects which are carried by or worn on the person, hereinafter, the same) approaches to or is in contact with the outside handle.”).

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balutis (US 20160165795) in view of Carter (WO 2016144709) further in view of Dooley (US 20090281661) further in view of Halder (US-20140324300). 

Regarding claim 21, Balutis, Carter and Dooley teach the state detection method as discussed above in claim 1, however Balutis does not explicitly teach in response to failing to accurately determine position of the self-moving device, detecting, after a predetermined time, whether a position fault has occurred; and in response to the presence of a positioning fault, controlling the self-moving device to stop.
Halder teaches a position identification system for use with a mobile machine configured to determine the reliability of information
wherein in response to failing to accurately determine position of the self-moving device (Figure 2, item 208, “CROSS-CHECK INFORMATION FROM ONE SOURCE AGAINST AT LEAST INFORMATION RECEIVED OR CALCUALTED FORM A DIFFERENT SOURCE TO DETERMINE RELIABILITY OF THE INFORMATION”, here the system is determining if the position information is being accurately determined)
detecting, after a predetermined time, whether a position fault has occurred (Paragraph [0009], “The controller may be configured to determine the reliability of information received from the at least one motion sensor, the at least one GPS receiver, and the integration module, and following a period of time from when received information is first determined to be unreliable”, here the determination of an unreliability/fault in the positioning information “THRESHOLD IS EXCEEDED FOR GREATER THAN A SET TIME”)
and in response to the presence of a positioning fault, controlling the self-moving device to stop (Paragraph [0022], “bring the machine to a stop until the problem with unreliable information can be resolved”). 
Balutis and Halder are analogous art as they are both related generally to the locating and moving of remote systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the position identification system for use with a mobile machine configured to determine the reliability of information and in response stop the vehicle of Halder in the automatic working system and techniques for locating mobile platforms of Balutis, Carter, and Dooley to achieve more accurate, consistent, and uninterrupted positioning (Halder, Paragraph [0005], “In order to achieve more accurate, consistent and uninterrupted positioning information, GNSS information may be augmented with additional positioning information obtained from complementary positioning systems.”).

Regarding claim 22, Balutis, Carter and Dooley teach the state detection method as discussed above in claim 1, 
wherein in response to failing to accurately determine position of the self-moving device (Figure 2, item 208, “CROSS-CHECK INFORMATION FROM ONE SOURCE AGAINST AT LEAST INFORMATION RECEIVED OR CALCUALTED FORM A DIFFERENT SOURCE TO DETERMINE RELIABILITY OF THE INFORMATION”, here the system is determining if the position information is being accurately determined)
determining a time point before a positioning fault occurred in the self-moving device (Paragraph [0029], “instructions being provided to independently determine position information for the mobile machine using dead reckoning (DR) from a last known good position, a wheel speed, and a steering angle or curvature of travel of the machine”¸ here the system is determining a last known good position which is interpreted as including a time point associated with the last known good position)
acquiring precise positioning data at the time point (Paragraph [0029], “instructions being provided to independently determine position information for the mobile machine using dead reckoning (DR) from a last known good position, a wheel speed, and a steering angle or curvature of travel of the machine”¸ here the system is determining a last known good position which is interpreted precise positioning data)
and locating, based on a predetermined positioning fault handling strategy, the self-moving device by using the precise positioning data (Paragraph [0029], “instructions being provided to independently determine position information for the mobile machine using dead reckoning (DR) from a last known good position, a wheel speed, and a steering angle or curvature of travel of the machine. A command may also be issued at this point to bring the vehicle to a stop, with the position of the machine as it is being stopped determined by the DR.”¸ here the system is using dead reckoning and the last known good position in order to locate the system). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the position identification system for use with a mobile machine configured to determine the reliability of information and in response stop the vehicle of Halder in the automatic working system and techniques for locating mobile platforms of Balutis, Carter, and Dooley to achieve more accurate, consistent, and uninterrupted positioning (Halder, Paragraph [0005], “In order to achieve more accurate, consistent and uninterrupted positioning information, GNSS information may be augmented with additional positioning information obtained from complementary positioning systems.”).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balutis (US 20160165795) in view of Carter (WO 2016144709) further in view of Bomber (US 20080024306).

Regarding claim 23, Balutis teaches a state detection method for an automatic working system 
the automatic working system including (Paragraph [0004], "In some implementations of this disclosure, a robot lawnmower system includes: a plurality of beacons positioned with respect to an area to be mowed; a robot lawnmower comprising:", here the automatic working system is a robotic lawnmower system)
a mobile station, configured to determine position information of one or more positions inside or outside a working region of a self-moving device (Paragraph [0005], "The robot lawnmower comprises a global positioning system (GPS) receiver, and the controller is configured to move the robot lawnmower to the first and second reference points within the area", here the mobile station is interpreted to be the robotic lawnmower)
 the mobile station including a first antenna configured to receive a satellite signal (Paragraph [0005] "The robot lawnmower comprises a global positioning system (GPS) receiver, and the controller is configured to move the robot lawnmower to the first and second reference points within the area", here the first antenna is interpreted to be analogous to a GPS receiver)
a first indication module (Paragraph [0025], "via operator feedback unit 502 such as a display on a mobile device or a display integrated in a handle 116", here the operator feedback unit is interpreted to be an indication module)
determining, by the mobile station, an indication manner of the first indication module according to the quality of the signal received by the first antenna (Paragraph [0026], “As previously described, the robot lawnmower 10 may alert the operator via the operator feedback unit 502 by any appropriate feedback mechanism, e.g., a visual signal on a display, an audible signal through a speaker, an olfactory feedback signal, and/or a tactile signal, such a vibration from a vibrational unit of the operator feedback unit 502.”, here the system may determine from a variety of indication manners an indication to send to the operator).
indicating, by using the first indication module, that the first antenna is obstructed (Paragraph [0026], “As previously described, the robot lawnmower 10 may alert the operator via the operator feedback unit 502 by any appropriate feedback mechanism, e.g., a visual signal on a display, an audible signal through a speaker, an olfactory feedback signal, and/or a tactile signal, such a vibration from a vibrational unit of the operator feedback unit 502.”, here Balutis is configured to provide indications via the indication module of various states and information to the operator which could include an antenna being obstructed)
Balutis does not teach a base station configured to send differential information to enable positioning and determining the quality of a signal received by the antenna.
Carter teaches techniques for locating movable objects using global satellite navigation systems including
wherein the state detection method includes: determining, by the mobile station, quality of a signal received by the first antenna (Paragraph [0076], "A determination of the quality of the received signal may be based in part on one or more attributes associated with the despread signal", here the system is determining that the quality of the signals received). 
Balutis and Carter are analogous art as they are both related generally to the locating and moving of remote systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the signal quality determination method of Carter in the automatic working system of Balutis to improve the location finding of the system and to reduce the energy consumption of the mobile unit (Balutis, Paragraph [0005], “The base station can determine the position of the mobile station and communicate the position back to the mobile station … energy consumption of the mobile station (which may be powered by a battery) is reduced.”).

Bomber teaches a mobile system comprising an antenna 
wherein the mobile station includes a first contact sensor disposed on a receiving surface of the first antenna (Paragraph [0049], “In an embodiment, a contact sensor 116 is located at the top of the extendable antenna tower 108 and functions to immediately reverse the upward motion of the extendable antenna tower 108 when an overhead obstruction is contacted.”)
 and the state detection method further includes: when the mobile station determines, according to an output value of the first contact sensor, that the first antenna is obstructed (Paragraph [0049], “In an embodiment, a contact sensor 116 is located at the top of the extendable antenna tower 108 and functions to immediately reverse the upward motion of the extendable antenna tower 108 when an overhead obstruction is contacted.”, here the system is determining that there is an overhead obstruction that is blocking the antenna via the contact sensor).
Balutis, Carter, and Bomber are all analogous are as they are all related generally to mobile systems comprising movable antennas.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include contact sensor and obstruction detection system in Bomber in the automatic working system  and techniques for locating mobile platforms of Balutis and Carter to improve the safety of the system and prevent damage that results from the antenna contacting an obstruction (Bomber, Paragraph [0049], “The mobile readpoint unit 106 may further include various safety features or elements … a contact sensor 116 is located at the top of the extendable antenna tower 108 and functions to immediately reverse the upward motion of the extendable antenna tower 108 when an overhead obstruction is contacted.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                  

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662